DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 4/9/2021. In virtue of this communication claims 1-21 are currently pending in the instant application.
         
Response to Amendment
In response to the action mailed on 12/9/2020, the Applicant has filed a response amending the claims. 
In view of Applicant’s response the claim rejections under 35 USC 112(b) are withdrawn expect for claim 6. See below for details.
            
Response to Arguments
The Applicant’s arguments have been fully considered but they are not persuasive. 

The Applicant argues that the combination of Hallal and Villeneuve does not teach the limitation of “wherein the transmission optic is configured to direct the output beam onto a receiver of a further, opposing optical transmission/reception unit”. However, the Examiner respectfully disagrees with this statement because the combination teaches this limitation. More specifically, Hallal Fig 3, Fig 6B teaches an optical transmitter 24 with a transmission optic (e.g. for FOV2) (i.e. in optical transmission/reception unit 122A) being configured to direct an output beam onto a receiver 26 of a further opposing optical transmission/reception unit 122B (as shown in Fig 3), and Villeneuve Fig 1 teaches the concept that a transmission optic (lens 16) shapes an optical transmission signal emitted by an optical transmitter 12 to generate an output beam. 
  
The Applicant argues that the combination of Hallal and Villeneuve “makes the transmission of data less effective or reliable because only part of the enlarged beam is 
  


In conclusion, for at least these reasons, the cited prior art still teaches the claims i.e. as currently presented and the augments are not found to be persuasive.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 6 recites the limitation "the surface of the reception optic facing away from the optical receiver” in lines 3-4. However, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10-12, 14 and 16-21 rejected under 35 U.S.C. 103 as being unpatentable over Hallal et al (US Pub 20170244490) in view of Villeneuve et al (US Pat 5825792).
 
Regarding Claim 1, Hallal discloses an optical transmission/reception unit, comprising: 
a carrier rotatable about a rotational axis (Fig 3, Fig 5B, paragraphs [27][29] where an optical transmission/reception unit (e.g. 122A) has a carrier 42 rotatable about a rotational axis 28),  
an optical receiver arranged at the carrier on the rotational axis so as to receive an optical reception signal out of a first direction (Fig 3, Fig 5B, paragraphs [27][29] where an optical receiver 26 is arranged at the carrier 42 on the rotational axis 28 so as to receive an optical reception signal out of a first direction),  
an optical transmitter arranged adjacent to the optical receiver at the carrier so as to emit an optical transmission signal in a second direction (Fig 3, Fig 5B, paragraphs [27][29] where an optical transmitter 24 is arranged adjacent to the optical receiver 26 at the carrier 42 so as to emit an optical transmission signal in a second direction), and 
a transmission/reception optic arranged at the carrier on the rotational axis above the optical receiver and extending across the optical receiver and the optical transmitter (Fig 3, Fig 5B, Fig 6B, paragraphs [27][29][33] where a transmission/reception optic 30 is arranged at the carrier 42 on the rotational axis 28 above the optical receiver 26 and extending across the optical receiver 26 and the optical transmitter 24), wherein the transmission/reception optic comprises a reception optic and a transmission optic arranged in the reception optic (Fig 3, Fig 5B, Fig 6B, paragraphs [27][29][33][35] where 
wherein the reception optic is configured to guide the optical reception signal incident on the transmission/reception optic towards the optical receiver on the rotational axis (Fig 3, Fig 5B, Fig 6B, paragraphs [27][29][33][35] where the reception optic (i.e. for FOV1) is configured to guide the optical reception signal incident on the transmission/reception optic 30 towards the optical receiver 26 on the rotational axis 28), 
wherein the transmission optic is arranged above the optical transmitter (Fig 3, Fig 5B, Fig 6B, paragraphs [27][29][33][35] where the transmission optic (e.g. for FOV2) is arranged above the optical transmitter 24), and  
wherein the transmission optic is configured to direct the output beam onto a receiver of a further, opposing optical transmission/reception unit (Fig 3, Fig 5B, Fig 6B, paragraphs [27][29][33][35] where the optical transmitter 24 with the transmission optic (e.g. for FOV2) (i.e. in optical transmission/reception unit 122A) is configured to direct an output beam onto a receiver 26 of a further opposing optical transmission/reception unit (e.g. 122B) (as shown in Fig 3)).   
Hallal fails to explicitly disclose the transmission optic being configured to shape the optical transmission signal emitted by the optical transmitter into the output beam.
However, Villeneuve discloses 
a transmission optic being configured to shape an optical transmission signal emitted by an optical transmitter into an output beam (Fig 1, col 5 lines 25-31 where a 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical transmission/reception unit (e.g. 122A) as described in Hallal, with the teachings of the transmission optic (lens 16) as described in Villeneuve. The motivation being is that as shown a transmission optic (lens 16) can be configured to shape an optical transmission signal emitted by an optical transmitter 12 into an output beam and one of ordinary skill in the art can implement this concept into the optical transmission/reception unit (e.g. 122A) as described in Hallal and have the optical transmission/reception unit (e.g. 122A) with a transmission optic (e.g. for FOV2) (lens 16) that is configured to shape the optical transmission signal emitted by the optical transmitter 24 into the output beam i.e. as an alternative so as to have a transmission optic (e.g. for FOV2) (lens 16) that controls the divergence of the optical transmission signal from the optical transmitter 24 (i.e. at 122A) in order to provide an adjustable divergence output beam that is better focused/directed onto the optical receiver 26 (i.e. at 122B) for improved transmission and reception of data and which modification is a simple implementation of a known concept of a known transmission optic (lens 16) into a known optical transmission/reception unit (e.g. 122A) for its improvement and for optimization and which modification yields predictable results.

Regarding Claim 2, Hallal as modified by Villeneuve also discloses the optical transmission/reception unit wherein the transmission optic is integrated into the reception optic such that the transmission optic is at least partially formed by a part of 

Regarding Claim 3, Hallal as modified by Villeneuve also discloses the optical transmission/reception unit wherein the transmission optic is at least partially formed by a part of the reception optic (Hallal Fig 3, Fig 5B, Fig 6B, paragraphs [27][29][33][35] where the transmission optic (e.g. for FOV2) (lens 16) is at least partially formed by a part of the reception optic (i.e. for FOV1)) wherein a portion of the transmission optic facing the optical transmitter forms a first beam-shaping surface for shaping the optical transmission signal (Hallal Fig 3, Fig 5B, Fig 6B, paragraphs [27][29][33][35] where a portion of the transmission optic (e.g. for FOV2) (lens 16) facing the optical transmitter 24 forms a first beam-shaping surface for shaping the optical transmission signal (also shown by lens 16 of Villeneuve Fig 1)), wherein the first beam-shaping surface is at least partially formed in a surface of the reception optic facing the optical receiver, or at least partially projects beyond the surface of the reception optic facing the optical receiver or is recessed with respect to the same (Hallal Fig 3, Fig 5B, Fig 6B, paragraphs [27][29][33][35] where the first beam-shaping surface is at least partially formed in a surface of the reception optic (i.e. for FOV1) facing the optical receiver 26).  
   
Regarding Claim 4, Hallal as modified by Villeneuve also discloses the optical transmission/reception unit wherein the transmission optic is at least partially formed by 
 
Regarding Claim 5, Hallal as modified by Villeneuve also discloses the optical transmission/reception unit wherein the transmission optic is at least partially formed by a part of the reception optic (Hallal Fig 3, Fig 5B, Fig 6B, paragraphs [27][29][33][35] where the transmission optic (e.g. for FOV2) (lens 16) is at least partially formed by a part of the reception optic (i.e. for FOV1)), wherein a portion of the transmission optic facing the optical transmitter forms a first beam-shaping surface for shaping the optical transmission signal (Hallal Fig 3, Fig 5B, Fig 6B, paragraphs [27][29][33][35] where a portion of the transmission optic facing the optical transmitter 24 forms a first beam-

Regarding Claim 6, Hallal as modified by Villeneuve also discloses the optical transmission/reception unit wherein the surface of the reception optic facing the optical receiver is divided into two portions by the portion of the transmission optic facing the optical transmitter so that the surface of the reception optic facing away from the optical 

Regarding Claim 10, Hallal as modified by Villeneuve also discloses the optical transmission/reception unit wherein portions of the reception optic at which a beam-shaping surface is arranged are formed without a surface structure (Hallal Fig 3, Fig 5B, Fig 6B, paragraphs [27][29][33][35] where portions of the reception optic (i.e. for FOV1) at which a beam-shaping surface is arranged are formed without a surface structure).  
 
Regarding Claim 11, Hallal as modified by Villeneuve also discloses the optical transmission/reception unit wherein the carrier comprises a carrier surface from which the rotational axis extends perpendicularly (Hallal Fig 3, Fig 5B, Fig 6B, paragraphs [27][29][33][35] where the carrier 42 comprises a carrier surface from which the rotational axis 28 extends perpendicularly).   

Regarding Claim 12, Hallal as modified by Villeneuve also discloses the optical transmission/reception unit wherein the optical receiver and the optical transmitter are arranged on the carrier surface, or wherein the optical receiver and the optical transmitter are arranged at the carrier surface with the same or different distances to the carrier surface (Hallal Fig 3, Fig 5B, Fig 6B, paragraphs [27][29][33][35] where the optical receiver 26 and the optical transmitter 24 are arranged on the carrier surface).  
   
Regarding Claim 14, Hallal as modified by Villeneuve also discloses the optical transmission/reception unit wherein the optical receiver comprises a photo diode, PD, and wherein the optical transmitter comprises a laser diode, LD, or a light emitting diode, LED (Hallal Fig 3, Fig 5B, Fig 6B, paragraphs [27][29][33][35] where the optical receiver 26 comprises a photo diode PD and the optical transmitter 24 comprises a laser diode LD).  
 
Regarding Claim 16, Hallal as modified by Villeneuve also discloses an apparatus for signal transfer, comprising at least one first optical transmission/reception unit according to claim 1 (Hallal Fig 3, Fig 5B, Fig 6B, paragraphs [27][29][33][35] where at least one first optical transmission/reception unit (e.g. 122A) is according to claim 1); and at least one second optical transmission/reception unit according to claim 1 (Hallal Fig 3, Fig 5B, Fig 6B, paragraphs [27][29][33][35] where at least one second optical transmission/reception unit (e.g. 122B) is according to claim 1); wherein the first and the second optical transmission/reception unit are arranged in such a way with respect to each other that a transmission beam of a transmission/reception unit illuminates the 
 
Regarding Claim 17, Hallal as modified by Villeneuve also discloses the apparatus configured for a bidirectional transfer in both directions or for a unidirectional transfer in only one direction (Hallal Fig 3, Fig 5B, Fig 6B, paragraphs [27][29][33][35] where the apparatus is configured for a bidirectional transfer in both directions).  

Regarding Claim 18, Hallal as modified by Villeneuve also discloses the apparatus wherein the rotational axes of the first and second optical transmission/reception units form a mutual axis, or wherein the rotational axes of the first and the second optical transmission/reception units comprise a specified offset (Hallal Fig 3, Fig 5B, Fig 6B, paragraphs [27][29][33][35] where the rotational axes 28 of the first and second optical transmission/reception units (e.g. 122A, 122B) form a mutual axis 28 and where the rotational axes 28 of the first and the second optical transmission/reception units comprise a specified offset (i.e. zero)).  
 
Regarding Claim 19, Hallal as modified by Villeneuve also discloses the apparatus wherein the specified offset is between 0 and larger than a radius of the 

Regarding Claim 20, Hallal as modified by Villeneuve also discloses the apparatus wherein the first and second optical transmission/reception units are arranged in a distance to each other which, compared to the size of the transmission/reception units, is small (Hallal Fig 3, Fig 5B, Fig 6B, paragraphs [27][29][33][35] where the first and second optical transmission/reception units (e.g. 122A, 122B) are arranged in a distance to each other which, compared to the size of the transmission/reception units (e.g. 122A, 122B), is small (as shown Hallal Fig 3)).    

Regarding Claim 21, Hallal as modified by Villeneuve also discloses the apparatus wherein the distance is smaller than a diameter of the transmission/reception units (Hallal Fig 3, Fig 5B, Fig 6B, paragraphs [27][29][33][35] where the distance is smaller than a diameter of the transmission/reception units (e.g. 122A, 122B) (as shown Hallal Fig 3)).
 
Claims 7-9 rejected under 35 U.S.C. 103 as being unpatentable over Hallal et al (US Pub 20170244490) in view of Villeneuve et al (US Pat 5825792) in further view of Khatibzadeh et al (US Pub 20200336210).

Regarding Claim 7, Hallal as modified by Villeneuve also discloses the optical transmission/reception unit wherein a surface facing the optical receiver and/or a surface facing away from the optical receiver, each being of the reception optic, 
Hallal as modified by Villeneuve fails to explicitly disclose the lens comprising a specified surface structure. 
	However, Khatibzadeh discloses
a lens comprising a specified surface structure (Fig 19, paragraph [121] where a lens comprises a specified surface structure (i.e. a single or multilayer optical filter)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical transmission/reception unit (e.g. 122A) as described in Hallal as modified by Villeneuve, with the teachings of the lens as described in Khatibzadeh. The motivation being is that as shown a lens can comprise a specified surface structure (i.e. a single or multilayer optical filter) and one of ordinary skill in the art can implement this concept into the optical transmission/reception unit (e.g. 122A) as described in Hallal as modified by Villeneuve and have the lens comprise a specified surface structure (i.e. a single or multilayer optical filter) i.e. so as to provide filtering and which modification is a simple implementation of a known concept of a known lens into a known optical 

Regarding Claim 8, Hallal as modified by Villeneuve also discloses the optical transmission/reception unit wherein a surface facing the optical receiver and a surface facing away from the optical receiver, each being of the reception optic, are provided with a lens so that, due to the transmission optic being formed by a part of the reception optic, non-illuminated regions between the reception optic and the carrier are illuminated (Hallal Fig 3, Fig 5B, Fig 6B, paragraphs [27][29][33][35] where a surface facing the optical receiver 26 and a surface facing away from the optical receiver 26, each being of the reception optic (i.e. for FOV1), are provided with a lens so that, due to the transmission optic (e.g. for FOV2) (lens 16) being formed by a part of the reception optic (i.e. for FOV1), non-illuminated regions between the reception optic (i.e. for FOV1) and the carrier 42 are illuminated).    
Hallal as modified by Villeneuve fails to explicitly disclose the lens having a layer comprising a specified surface structure.
	However, Khatibzadeh discloses
a lens having a layer comprising a specified surface structure (Fig 19, paragraph [121] where a lens has a layer that comprises a specified surface structure (i.e. a single or multilayer optical filter)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical transmission/reception unit (e.g. 122A) as described in Hallal as modified by Villeneuve, with the teachings of the lens as described in Khatibzadeh. The motivation 

Regarding Claim 9, Hallal as modified by Villeneuve and Khatibzadeh also discloses the optical transmission/reception unit wherein the specified surface structure comprises a predetermined surface roughness or a predetermined repeating structure (Khatibzadeh Fig 19, paragraph [121] where the specified surface structure comprises a predetermined surface roughness (i.e. zero)).  

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Hallal et al (US Pub 20170244490) in view of Villeneuve et al (US Pat 5825792) in further view of Green et al (US Pub 20020141011).

Regarding Claim 13, Hallal as modified by Villeneuve also discloses the optical transmission/reception unit comprising the optical transmitter arranged adjacent to the optical receiver at the carrier (Hallal Fig 3, Fig 5B, Fig 6B, paragraphs [27][29][33][35] where the optical transmitter 24 is arranged adjacent to the optical receiver 26 at the carrier 42), wherein the transmission/reception optic comprises at least one further transmission optic arranged in the reception optic or integrated into the same, wherein 
	Hallal as modified by Villeneuve fails to explicitly disclose the optical transmitter 24 comprising at least one further optical transmitter.
	However, Green discloses
an optical transmitter comprising at least one further optical transmitter (Fig 2, paragraph [25] where an optical transmitter (VCSEL) comprises at least one further optical transmitter (VCSEL)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical transmission/reception unit (e.g. 122A) as described in Hallal as modified by Villeneuve, with the teachings of the optical transmitter (VCSEL) as described in Green. The motivation being is that as shown an optical transmitter (VCSEL) can comprise at least one further optical transmitter (VCSEL) and one of ordinary skill in the art can implement this concept into the optical transmission/reception unit (e.g. 122A) as described in Hallal as modified by Villeneuve and have the optical transmitter 24 comprises at least one further optical transmitter 24 i.e. so as to have an optical transmitter that is an array and that emits the optical transmission signals with high power density, high efficiency and long life and which modification is a simple implementation of a known concept of a known optical transmitter (VCSEL) into a .

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Hallal et al (US Pub 20170244490) in view of Villeneuve et al (US Pat 5825792) in further view of Chan et al (US Pub 20120275795).

Regarding Claim 15, Hallal as modified by Villeneuve fails to explicitly disclose the optical transmission/reception unit wherein a wavelength of the optical reception signal and the optical transmission signal is in an ultraviolet range, in a visible range, or in an infrared range.  
	However, Chan discloses
a wavelength of an optical reception signal and an optical transmission signal is in a visible range (Fig 5, paragraph [51] where a wavelength of an optical reception signal 507 and an optical transmission signal 517 is in a visible range).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical transmission/reception unit (e.g. 122A) as described in Hallal as modified by Villeneuve, with the teachings of the wavelength as described in Chan. The motivation being is that as shown a wavelength of an optical reception signal 507 and an optical transmission signal 517 can be in a visible range and one of ordinary skill in the art can implement this concept into the optical transmission/reception unit (e.g. 122A) as described in Hallal as modified by Villeneuve and have a wavelength of the optical reception signal and the optical transmission signal be in a visible range i.e. so as to provide illumination in addition to data transmission and which modification is a simple implementation of a known concept of a known wavelength into a known optical .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	The prior art considered pertinent to the Applicant’s disclosure and not relied upon is the following:

	Kakimoto et al (US Pat 10164717) Fig 1 teaches a rotatable system having an optical transmitter (e.g. LED) of a first device 36 communicating with an optical receiver (e.g. PD) of a second device 26.



Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868. The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636